Citation Nr: 1017875	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from February 1959 to June 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  This case was 
previously remanded by the Board in January 2010 for further 
evidentiary development.  


REMAND

In the Veteran's March 2007 substantive appeal, he noted that 
he desired a hearing before the Board at his local RO.  
Thereafter, prior to a Board hearing that was scheduled for 
March 2009, the Veteran requested that the hearing be 
rescheduled as a result of the fact that he had undergone 
major heart surgery and was in the process of recuperation.  
There is no indication in the record that the Veteran was 
ever afforded a hearing before the Board.  Consequently, as 
the Board has found that good cause has been demonstrated for 
the rescheduling of the requested hearing, the Board finds 
that this matter should be remanded so that the Veteran can 
be afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a hearing 
before a member of the Board at his 
local RO in Boston, Massachusetts.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


